Title: To James Madison from Elias Vander Horst, 24 July 1802 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


24 July 1802, Bristol. Transmits a copy of his letter of 13 July. Despite cold, wet weather, reports of approaching harvest are “not unfavorable.” “You will no doubt before this can reach you have heard that the Emperor of Morocco has compelled Mr. Simpson the American Consul, to quit his dominions & declared War against the United States.” Forwards a letter from Rufus King and encloses newspapers and a London price current.
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

